Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 13, 2021

The Court of Appeals hereby passes the following order:

A21A1688. RONEY WILSON v. THE STATE.

      A jury found Roney Wilson guilty of felony murder and other crimes, and the
trial court sentenced Wilson to life in prison. Wilson filed a motion for new trial,
which the trial court denied. Wilson then filed the instant appeal, which was docketed
in this Court. Wilson has filed a motion to transfer the appeal to the Supreme Court.
      The Supreme Court has appellate jurisdiction over “[a]ll cases in which a
sentence of death was imposed or could be imposed.” Ga. Const. of 1983, Art. VI,
Sec. VI, Par. III (8). Because a penalty of death may be imposed for the crime of
felony murder, jurisdiction is proper in the Supreme Court. See OCGA § 16-5-1 (c),
(e) (1); Neal v. State, 290 Ga. 563, 572 (722 SE2d 765) (2012) (Hunstein, C. J.,
concurring); see also State v. Thornton, 253 Ga. 524, 524 (1) (322 SE2d 711) (1984)
(directing this Court to transfer to the Supreme Court “all cases in which either a
sentence of death or of life imprisonment has been imposed upon conviction of
murder”), overruled in part on other grounds as recognized in Elliott v. State, 305 Ga.
179, 205 (III) (c) (i) (824 SE2d 265) (2019).
     Accordingly, Wilson’s motion to transfer is hereby GRANTED, and this appeal
is hereby TRANSFERRED to the Supreme Court for disposition.



                                    Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     07/13/2021
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                   , Clerk.